The only question suggested for reversal is the supposed want of sufficient evidence to sustain the verdict of the jury. Under the State's evidence, the jury were warranted in finding that appellant carried the knuckles as charged. This was made to appear by the evidence of Barrett, Stevens and Brown, but denied by appellant (who testified in his own behalf), Walter Gilbert and Orendorff. This makes a conflict in the testimony, which the jury solved adversely to appellant's contentions. *Page 403 
The other contention is, that the State failed to show that the knuckles were of some hard substance. If the State is compelled to prove definitely that the knuckles mentioned and inhibited by the statute from being carried is of metal or some hard substance, then this evidence would hardly be sufficient, but we are of opinion that the fact that a party carries knuckles, or is found with knuckles carried in violation of the law, and that fact is proved, would be sufficient to justify a conviction, in the absence of other testimony, and that from the facts in the case the jury were warranted in finding that appellant was guilty of carrying knuckles in violation of the law. As this testimony is made to appear, we are of opinion that the jury was authorized in finding appellant guilty, and the judgment is affirmed.
Affirmed.